                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 VINCENT W. BOYD,

                        Plaintiff,

                       v.                             CAUSE NO.: 3:18-CV-797-JD-MGG

 SEVIER, et al.,

                       Defendants.

                                     OPINION AND ORDER

       Vincent W. Boyd, a prisoner without a lawyer, filed a motion to amend his

complaint and a proposed amended complaint against Warden Mark Sevier and

Westville Correctional Facility alleging that his legal mail has been interfered with on

two occasions. (ECF 7.) It was not necessary for Boyd to file a motion seeking leave to

amend his complaint, as the court previously granted Boyd leave to amend. (ECF 4).

       Pursuant to 28 U.S.C. § 1915A, the court must review a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from such

relief. Courts apply the same standard under Section 1915A as when deciding a motion

under Federal Rule of Civil Procedure 12(b)(6). Lagerstrom v. Kingston, 463 F.3d 621, 624

(7th Cir. 2006). To survive a motion to dismiss under Rule 12(b)(6), a complaint must

state a claim for relief that is plausible on its face. Bissessur v. Indiana Univ. Bd. of Trs.,

581 F.3d 599, 602-03 (7th Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. at 603. Furthermore, “[a] document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). To state claim under 42 U.S.C. §

1983, a plaintiff must allege: “(1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       On June 7, 2018, Boyd placed a sealed piece of legal mail in the outgoing mail box

at the B-dorm of Westville Correctional Facility. The envelope was marked as legal

mail, and it contained a motion addressed to the Marion County Superior Court. Two

days later, the mail was returned to him. It had been opened and taped shut and had a

note on it reading “do not seal.” On September 13, 2018, Boyd received legal mail, but

before the mail was given to Boyd an officer opened the mail and read the first few

paragraphs. Boyd has sued Warden Mark Sevier and Westville Correctional Facility

seeking one million dollars in damages.

       As an initial matter, Westville Correctional Facility is a building, not a person

or policy-making unit of government that can be sued pursuant to 42 U.S.C. § 1983. See

Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Sow v. Fortville Police Dep’t,

636 F.3d 293, 300 (7th Cir. 2011).

       Similarly, Boyd has sued Warden Mark Sevier, but if Warden Sevier was not

personally involved in opening Boyd’s mail, he cannot be held liable for it. Section 1983

“liability depends on each defendant’s knowledge and actions, not on the knowledge or


                                               2
actions of persons they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

“[P]ublic employees are responsible for their own misdeeds but not for anyone

else’s.” Id. at 596. The doctrine of respondeat superior, which allows an employer to be

held liable for subordinates’ actions in some types of cases, has no application to § 1983

actions. Moore v. State of Indiana, 999 F.2d 1125, 1129 (7th Cir. 1993). Boyd has not alleged

that Warden Sevier opened either the outgoing mail he placed in the box on June 7,

2018, or the mail he received on September 13, 2018. Thus, the complaint does not state

a claim against Warden Sevier.

       Even if Boyd had named the individuals personally involved in opening his mail

as defendants, his allegations do not state a claim. An inmate has a general First

Amendment right to send and receive mail, but that right does not preclude prison

officials from examining the mail to ensure it does not contain contraband. Wolff v.

McDonnell, 418 U.S. 539, 576 (1974). An inmate’s legal mail is entitled to greater

protections because of the potential interference with his right of access to the courts

and his right to counsel. Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999).

       Here, there are no allegations that Boyd’s right to send or receive mail was

violated – he is simply unhappy about being required to leave outgoing mail unsealed

and having a piece of incoming mail reviewed before being delivered. Security

concerns, however, justify a prohibition against sealing outgoing mail. See e.g., Harrison

v. Cnty. of Cook, Ill., 364 Fed. App'x 250, 253 (7th Cir. 2010) (upholding district court’s

dismissal of a claim based on prison’s refusal to allow outgoing mail to be sealed). Boyd

has not alleged that his right to counsel was infringed in any way. And the one-time


                                              3
opening of his legal mail is insufficient to state a claim for being denied access to the

courts, since he does not allege a detriment to any legal claim.1 See Lewis v. Casey, 518

U.S. 343, 351 (1996); Jones v. Walker, 358 Fed. App'x 708, 712 (7th Cir. 2009) (opening of

one piece of inmate’s legal mail was insufficient to state constitutional claim where it

did not adversely impact his ability to litigate a specific matter). Accordingly, Boyd’s

complaint does not state a claim.

        For these reasons, the court:

        (1) DENIES Vincent W. Boyd’s motion to amend as MOOT;

        (2) DIRECTS the clerk to file Vincent W. Boyd’s proposed amended complaint;

and

        (3) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the complaint

does not state a claim.

        SO ORDERED on November 5, 2018

                                                              /s/ JON E. DEGUILIO
                                                          JUDGE
                                                          UNITED STATES DISTRICT COURT




        1 Boyd’s original complaint was accompanied by a copy of the motion he sent to the Marion

Superior Court. (ECF 1-1.) It was a motion for co-counsel in his post-conviction relief proceeding. There is
no reason to think that a two-day delay in sending this motion had any detrimental effect on his pending
post-conviction relief petition.


                                                     4
